Citation Nr: 1816516	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-42 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, characterized as lumbar radiculopathy and/or lumbar osteoarthritis.  

3.  Entitlement to service connection for osteoporosis.

4.  Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to November 1965.  Subsequent service in the United States Army Reserves included variously periods of active duty, active duty for training and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In his October 2010 VA Appeals Form 9, the Veteran declined the option of a Board hearing.

In a December 2009 dating decision, the RO denied reopening previously denied claims of entitlement to service connection for hearing loss and lumbar radiculopathy and lumbar osteoarthritis, and also denied claims of entitlement to service connection for osteoporosis and diabetes.  In May 2013, the Board remanded the claims for further development and did so again in October 2014.  The matter is once more before the Board.

It is noted that a claim of service connection for a right shoulder disability had previously been on appeal when the case was last before the Board; service connection for that disability was later granted in a June 2016 rating decision.  That issue is no longer in appellate status.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision denied the Veteran's claim of service connection for hearing loss; no new and material evidence was received within a year from the issuance of that decision.  

2.  An unappealed September 2001 rating decision affirmed an earlier denial of  the Veteran's claim of service connection for lumbar radiculopathy and lumbar osteoarthritis; no new and material evidence was received within a year from the issuance of that decision.  

3.  Evidence added to the record since the last final rating decisions is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection hearing loss and lumbar radiculopathy and lumbar osteoarthritis.

4.  The weight of the evidence is against a finding that the Veteran's lumbar radiculopathy/lumbar osteoarthritis, osteoporosis and/or diabetes mellitus were manifested in service or are otherwise related to active service.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying service connection for hearing loss is final.  38 U.S.C. § 7105 (c) (2012).

2.  The September 2001 rating decision confirming an earlier denial of service connection for lumbar radiculopathy/lumbar osteoarthritis is final.  38 U.S.C. § 7105 (c) (2012).

3.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for bilateral hearing loss and lumbar radiculopathy/lumbar osteoarthritis.  38 U.S.C. §§ 1110, 1131, 5107, 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

4.  The criteria for service connection for lumbar radiculopathy/lumbar osteoarthritis, osteoporosis and diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded a series of Compensation and Pension examinations in June 2016, which produced findings pertinent to deciding the claims for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examinations were adequate for their purposes and the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases, such as arthritis and organic disease of the nervous system, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  For chronic diseases under 3.303(a), service connection may be awarded solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 ( Fed. Cir. 2013). 

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends in the statement accompanying his VA Appeals Form 9 that his disabilities were incurred in service and that service connection for his disabilities should be granted.  He further contends that presumptions of service connection, provided under VA regulations, are alternatively applicable.  The Veteran asserts that his claims file contains a preponderance of evidence to this effect, but also, at the very least, there is an approximate balance of positive and negative evidence regarding the merits of his claims and, therefore, the benefit of the doubt in his favor is warranted under VA regulations.


New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.1103, 20.1105.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The credibility of the evidence is presumed and the threshold for submission is low.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The record indicates that a January 2000 rating decision denied service connection for hearing loss.  The Veteran was notified and the appeal period expired without the Veteran initiating an appeal.  A December 2009 rating decision continued the denial for lack of new and material evidence.  Regarding the back claim, this was originally denied in the above-cited January 2000 rating decision, and such denial was confirmed in a later September 2001 rating decision.  Essentially, the basis for the denials was that despite Reserve records demonstrating mild hearing loss and showed low back complaints, the file lacked evidence linking the post-service complaints and findings to active duty.
 
Regardless of what the RO has determined with respect to new and material evidence, the Board must make its own determination, as this in turn establishes the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001)

Added to the record since the last final denial are numerous treatment, therapy and examination notes from the San Juan VA and associated facilities for the dates from July 2010 through and including July 2017.  The amount of medical records is extensive, their information detailed and their overall contents are pertinent to the claims.  Additionally, further development of the record has prompted the submission of all the leave and earnings statements provided by the Defense Finance and Accounting Service for the Veteran's entire range of service, to include service in the Reserves.  Most important, a series of VA examinations were conducted in June 2016, addressing each of the Veteran's disabilities pertaining to his claims now on appeal.  From such, there is a better showing of the medical history, potentially helping to establish continuity of symptomatology.

As this voluminous new evidence raises a reasonable possibility of substantiating the claims, it satisfies the criteria of 38 C.F.R. § 3.156 (a) for new and material evidence and the claims are reopened.

Lumbar Radiculopathy/Lumbar Osteoarthritis, Osteoporosis and Diabetes

The Veteran's service treatment records (STRs) include a March1962 pre-
induction examination indicating "Normal" for the endocrine system, and spine and other musculoskeletal.  The November 1963 induction examination had no entries for these categories as either "Normal" or "Abnormal."  

A September 1965 ETS (expiration of term of service in November 1965) examination checked "Normal" for the Veteran's endocrine system and "spine and other musculoskeletal."  

In the period of the Veteran's service in the United States Army Reserves, a June 1970 quadrennial examination indicate d "No" and for recurrent back pain and objectively showed "Normal" endocrine system and spine and other musculoskeletal.  

July 1983 treatment notes state that the Veteran, having come from his service duties, presented with "low-back pain, musculoskeletal type."  Based on the Veteran's report, it was further noted that it might be due to carrying and bending at a road construction work site.  The examiner recommended acetaminophen and light duty.

Quadrennial examinations dated in October 1974, October 1978 and November 1982, along with an August 1986 periodic examination show "No" for recurrent back pain and "Normal" for endocrine system and spine and other musculoskeletal.  January 1988 x-rays revealed mild dextroscoliosis of the thoracic spine, but an otherwise normal chest.  The Veteran concluded his Reserve service in 1991.

July 1999 X-rays indicated mild demineralization of the lumbar vertebral bodies and mild spondylosis, but otherwise an unremarkable study.  

In July 1999, the Veteran underwent a VA examination for the spine, in which a CT scan found degenerative spondylotic changes of the lumbar spine; minimum circumferential bulging L3-L4,L&-L5; and broad base post bulging disc L5-S1.  The July 1999 VA examiner diagnosed the Veteran with lumbar radiculopathy right S1 and Lumbar osteoarthritis.  

May 2001 MRI results for the lumbar spine revealed degenerative disc disease and a bulging annulus at L5-S1.  

A January 2010 MRI report at Ponce Clinic VA found degenerative changes of the lower lumbar spine, slightly more prominent at L4-L5 where there is narrowing of bilateral neural foramina.  The Veteran's July 2010 therapy re-assessment notes at the clinic identified the Veteran's back problems as chronic low back pain, degenerative disc disease, osteoarthrosis of the facet joints, and neural foraminal stenosis at several lumbar levels.  Additionally, the Veteran had developed tenderness in his decreased paralumbar muscles.  By September 2010, therapy exercises had improved the Veteran's back pain.

Treatment and follow-up visits at San Juan VA throughout 2010- 2016 show that the Veteran's lumbar pain and radiculopathy was generally stable and his diabetes ranged from controlled to fairly controlled to uncontrolled. 

In June 2016, the Veteran underwent a series of VA examinations.  The June 2016 in-person thoracolumbar spine VA examination listed the Veteran's 1999 diagnoses as lumbar spondylosis; lumbar discogenic disease; and lumbar osteopenia.  The June 2016 VA examiner noted that imaging studies had documented arthritis.  

The examiner opined that the Veteran's osteoporosis is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The June 2016 VA examiner explained that there was no radiological evidence of any osteoporosis in the Veteran's lumbar area during active duty service.  He further explained that the Veteran's osteoporosis was first seen in 1999, years after service (even after reserve service, which ended in 1991).  The June 2016 VA examiner observed that osteoporosis does not cause back pain unless there are fractures.  He added that the condition was not aggravated by service, since it appeared years thereafter.

A second June 2016 VA examiner conducted an in-person VA examination for diabetes mellitus, in which she noted a 2001 diagnosis of diabetes mellitus, type II.  She opined that the Veteran's diabetes mellitus is less likely than not (less than 50 percent probability) incurred in or caused by a claimed in-service injury, event or illness.  She explained that the claims file is silent for a diabetes mellitus diagnosis during active duty service and the Veteran's diagnosis was made in 2001.  

 Evidence

The foregoing indicates there were no complaints, treatment or diagnoses in-service for diabetes or specifically for osteoporosis.  However, as stated above, the Veteran presented during Reserve service on July 29, 1983 and complained of low-back pain of a musculoskeletal nature due to carrying and bending at a construction site.  Entered into evidence are the Veteran's leave and earnings statements from the Defense Finance and Accounting Service, which reflect that the Veteran had an overall pay period spanning July 1 to July 31, 1983, with an additional document indicating earnings for the specific two-week pay period of July 16 to July 30, 1983.  From this evidence, the Board will assume that this extended period of Reserve duty indicates a period of active duty training.

Nonetheless, subsequent STRs are silent regarding this strain injury.  Moreover, as stated above by the June 2016 VA examiner, the first diagnoses for lumbar spondylosis, lumbar discogenic disease, and lumbar osteopenia, and osteoporosis were in 1999, eight years after the conclusion of the Veteran's service in the Reserves.  There are no indications in the record before that of complaints or treatment for associated pain.  There is simply nothing to show a connection of later disorders to the July 1983 back pain.  

Moreover, as stated earlier in this decision, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  Arthritis is included among those diseases and must manifest within one year.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  In the June 2016 thoracolumbar spine VA examination, the VA examiner found that imaging studies had documented arthritis.  However, once again, the record gives no indication whatsoever of the manifestation of arthritis in complaints, treatment or diagnoses within a year of separation from active duty service or after the conclusion of all service, to include active duty training.  Consequently, the presumption of service connection for chronic diseases, to include arthritis, is not available to the Veteran.  Additionally, because arthritis was never identified in service, it is impossible to establish continuity of symptomatology following upon service, nor does the subsequent record reflect this.  This same analysis applies for the diabetes mellitus, another condition listed as presumptive pursuant to 38 C.F.R. § 3.309(a).

As it is, the opinions of the June 2016 VA examiners for back/osteoporosis and for diabetes are consistent with each other on this essential point:  There is no basis on which service connection can be established without identification and findings in-service of a disorder and subsequent findings after service which either present a direct relation to service or are in some way a continuation of symptoms and treatment begun in service.  For the reasons stated, the record does not support this.  

Conclusion 

The Board has carefully reviewed and considered all the Veteran's statements in the claims file, to include the statement accompanying his October 2010 VA Appeals Form 9, and his reports to providers, as they have appeared throughout the record.  These have helped the Board in understanding better the nature and development of the Veteran's disabilities and how they have affected him.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that he is not competent to diagnose a disability or interpret accurately clinical findings which pertain to it, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to determine their relationship of the Veteran's disabilities to service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Consequently, the Board finds findings and opinions of the June 2016 VA examiners to be of substantial probative weight.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   

For the reasons stated above and based on the findings and opinions of the June 2016 VA examiners, the Board further finds that the Veteran's lumbar radiculopathy and/or lumbar osteoarthritis, osteoporosis and diabetes mellitus were not caused by in-service events, injuries or diseases during active duty service or during active duty for training or inactive duty for training in the Reserves.  To the extent that the opinion for diabetes mellitus was essentially limited to an absence of evidence in service and a gap in time prior to post-service diagnosis, in this case the record does not otherwise contain credible evidence of continuity of symptomatology, including lay evidence; thus, any deficit on the examiner's part in this regard is harmless error.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

New and material evidence has been received to reopen the claims of service connection for bilateral hearing loss and back disability, characterized as lumbar radiculopathy and/or lumbar osteoarthritis, and the appeal is granted to that extent only.

Entitlement to service connection for a back disability, characterized as lumbar radiculopathy and/or lumbar osteoarthritis, is denied.

Entitlement to service connection for osteoporosis is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

The record indicates that the RO issued its most recent Supplemental Statement of the Case (SSOC) in June 2016.  However, the record further indicates that an in-person VA examination for hearing loss and tinnitus was conducted on the Veteran in January 2018.  Moreover, now associated with the record are numerous medical records from San Juan VA and associated facilities dating from July 2015 to July 2017, containing treatment notes, examinations, imaging studies, and laboratory results pertinent to the Veteran's claims. The Veteran has not seen these medical records or the results of the January 2018 examination.  In addition, the Board is very much aware that the Veteran as yet continues to represent himself before the Board.  It is imperative that he be informed of the submission of this latest evidence and the RO issue an SSOC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran for information pertaining to any current treatment for bilateral hearing loss at any VA facility and by any private treatment provider.    

Obtain any records pertaining to those treatments not yet associated with the claims file and associate them with the claims file.  The assistance of the Veteran's representative and/or that of the Veteran should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  Whether or not records are obtained, perform the usual and necessary procedures, by which the Veteran will be apprised of the submission to the record of the results of the January 2018 VA examination for hearing loss and tinnitus.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


